DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23, 26-31, 34-41 and 43-46 are rejected under 35 U.S.C. 103 as being unpatentable over Hartle et al (US 2011/0072872 A1) as evidenced by Xu et al (“Research advance in nitrogen metabolism of plant and its environmental regulation”. Ying Yong Sheng Tai Xue BaO. 2004 Mar;15(3):511-6. Chinese. PMID: 15228008) regarding claim 21 and evidenced by New World Encyclopedia (“Conifer”, accessed from www.newworldencyclopedia.org, 2007, referenced hereinafter as “NWE”) regarding claims 30-31.

Regarding claim 21, Hartle discloses a method of promoting the growth of at least one plant
(Hartle et al teaches an improved nutritive media for plant growth [0002]) 
which method comprises a) providing a fertilizer composition comprising at least one zeolite, into the pores of which at least one basic L-amino acid has been adsorbed
(Hartle et al discloses the improved nutritive media for plant growth (e.g. fertilizer composition) comprises amino acids that is incubated for a time period sufficient for the components of the media (i.e. amino acids) to adsorb to the adsorbent material [0026], wherein the adsorbent material is preferably selected from zeolites [0020], and the amino acid is selected from a group consisting of L-arginine-HCL [0034]) (e.g. basic L-amino acid)), 
wherein the zeolite(s) has a charge of at least 1% of nitrogen originating from said basic L-amino acid(s), calculated per total weight of charged zeolite
(Hartle et al discloses the adsorbent (e.g. zeolite [0020]) is incubated for a time period sufficient for the components of the media (i.e. amino acids) to adsorb to the adsorbent material [0026], thus the zeolite of Hartle is “charged” as defined by applicant (see Instant Disclosure disclosing the term charged means the amount [of L-amino acid] adsorbed in the pores of the zeolites by ion exchange and other optional binding mechanisms [lines 19-21];
	Hartle et al does not explicitly teach the percent of adsorbed nitrogen from the L-amino acid; however Hartle et al discloses the amount of the incubated adsorbent material (e.g. charged zeolite) is generally 1-100 g/L [0027] and the L-arginine-HCL (e.g. nitrogen containing L-amino acid) is 300-600 mg/L [0034], thus, there is about 1-30 wt% arginine relative to the weight of the nutrient-treated adsorbent (e.g. charged zeolite); further, based on the amount of nitrogen present in arginine (32% as shown below), 
                
                    M
                    o
                    l
                    a
                    r
                     
                    M
                    a
                    s
                    s
                     
                    A
                    r
                    g
                    i
                    n
                    i
                    n
                    e
                    =
                    174.2
                    
                        
                            g
                        
                        
                            m
                            o
                            l
                        
                    
                
            
                
                    M
                    o
                    l
                    a
                    r
                     
                    M
                    a
                    s
                    s
                     
                    N
                    i
                    t
                    r
                    o
                    g
                    e
                    n
                    =
                    14
                    
                        
                            g
                        
                        
                            m
                            o
                            l
                        
                    
                
            
wherein arginine (C6H14N4O2) comprises 4 Nitrogen atoms,
                
                    
                        
                            T
                            o
                            t
                            a
                            l
                             
                            M
                            o
                            l
                            a
                            r
                             
                            M
                            a
                            s
                            s
                             
                            N
                            i
                            t
                            r
                            o
                            g
                            e
                            n
                             
                            i
                            n
                             
                            A
                            r
                            g
                            i
                            n
                            i
                            n
                            e
                        
                        
                            T
                            o
                            t
                            a
                            l
                             
                            M
                            o
                            l
                            a
                            r
                             
                            M
                            a
                            s
                            s
                             
                            o
                            f
                             
                            A
                            r
                            g
                            i
                            n
                            i
                            n
                            e
                             
                        
                    
                    =
                    
                        
                            14
                            *
                            4
                            
                                
                                    g
                                
                                
                                    m
                                    o
                                    l
                                
                            
                        
                        
                            174.2
                            
                                
                                    g
                                
                                
                                    m
                                    o
                                    l
                                
                            
                        
                    
                    *
                    100
                    =
                    32
                    %
                     
                    N
                     
                    i
                    n
                     
                    A
                    r
                    g
                    i
                    n
                    i
                    n
                    e
                     
                
            
it would have been obvious to one of ordinary skill in the art to expect about 32% of the 1-30 wt% arginine results in about 0.3-9 wt% nitrogen adsorbed onto the adsorbent, thereby overlapping with the claimed range of at least 1%; a prima facie case of obviousness exists where the claimed ranges touch or overlap with the prior art (see MPEP 2144.05));
b) adding the fertilizer composition to a medium comprising peat, clay, sand or soil for plant growth in connection with plantation 
(Hartle et al discloses placing the nutritive media (e.g. fertilizer composition) is encapsulated within a manufactured seed which is sown in to sand (e.g. medium for plant growth) and allowed to germinate (e.g. in connection with plantation) [0015] [0074]); and 
c) wherein nitrogen is released from the fertilizer composition during subsequent culture of the plant planted in the medium
(Hartle et al discloses the nutritive medium comprises compounds involved in nitrogen metabolism [0035] which inherently involves the release of nitrogen (see Xu et al evidencing nitrogen metabolism involves nitrogen converted from amino acid that is assimilated into the plant cell [abstract, lines 1-7]; also see MPEP 2131.01(111)).

Regarding claim 22, Hartle discloses a method according to claim 21, wherein the basic L-amino acid is selected from the group consisting of L-arginine
(Hartle et al discloses the amino acid is selected from a group consisting of L-arginine-HCL [0034]).

Regarding claim 23, Hartle et al discloses a method according to claim 21, wherein one or more additional growth-promoting components are added to the medium
(Hartle et al discloses the nutritive media further comprises one or more vitamins and minerals [0035]; also see instant specification at [pg. 13 lines 29-30 to pg. 14 line 1] defining growth-promoting component as vitamins and minerals), wherein the nutritive media is added to the sand medium [0074].

Regarding claims 26-27, Hartle et al discloses a method according to claim 21, wherein the zeolite(s) has a charge of at least 2% (claim 26), 3% (claim 27) of nitrogen originating from said basic L-amino acid(s), calculated per total weight of charged zeolite
(as discusses in the rejection above, Hartle et al makes obvious the presence of 0.3-9% nitrogen based on the weight of nutrient-treated adsorbent material that includes zeolite [0020]; a prima facie case of obviousness exists where the claimed ranges touch or overlap with the prior art (see MPEP 2144.05)).

Regarding claims 28-31, Hartle et al discloses a method according to claim 21, wherein the plant is a tree (claim 28) that is a conifer tree (claim 29), more specifically of the member of the family Pinaceae (claim 30) and of the genera Pinus or Picea (claim 31) 
(Hartle et al discloses the nutritive media and encapsulated manufactured seed is used in the germination (e.g. plant growth) of a conifer embryo [0007] and exemplifies pine [0012], wherein pine is of the genus Pinus which falls under the family Pinaceae as evidenced by NWE 
(see NWE evidencing the largest and most commercially used family of the conifer trees is the Pinaceae family, which includes pines and spruces, each respectively a genus of Pinus and Picea [pg.3, section “Conifer families”, lines 1-3])). 

Regarding claim 34, Hartle et al discloses a growth-supporting material which material comprises a medium comprising peat, clay, sand or soil for plant growth combined with at least one zeolite into the pores of which at least one basic L-amino acid has been adsorbed
(Hartle et al discloses a manufactured seed (e.g. growth-supporting material) comprising a medium comprising 2 liters of sand (e.g. a mixture of a medium comprising sand) [0074],  that results in improved germination frequency [0010] wherein the material further comprises adsorbent material that is zeolite [0020] which is incubated in a concentration comprising amino acids (e.g. adsorbed into pores) [0024] selected from a group consisting of L-arginine-HCL (e.g. basic L-amino acid) [0034, line 10]), 
optionally together with other growth-promoting components 
(Hartle et al teaches the nutritive media further comprises one or more vitamins and minerals [0035]; also see instant specification at [pg. 13 lines 29-30 to pg. 14 line 1] defining growth-promoting component as vitamins and minerals)
wherein the zeolite(s) has a charge of at least 1% of nitrogen originating from said basic L-amino acid(s), calculated per total weight of charged zeolite
(as discusses in the rejection above, Hartle et al makes obvious the presence of 0.3-9% nitrogen based on the weight of nutrient-treated adsorbent material that includes zeolite [0020]; a prima facie case of obviousness exists where the claimed ranges touch or overlap with the prior art (see MPEP 2144.05)).

Regarding claim 35, Hartle et al discloses a growth-supporting material according to claim 34, which is provided in a biodegradable container 
(Hartle et al discloses the manufactured seed (e.g. growth-supporting material) comprises a seed coat that is biodegradable (e.g. biodegradable container) [0015, lines 15-17] [0016, line 13]).

Regarding claim 36, Hartle et al discloses a growth-supporting material according to claim 34, which is a pad arranged for the plantation of seeds 
(Hartle et al discloses placing a conifer embryo into the nutritive medium of the manufactured seed [0031], thus reading on a pad arranged for planting seeds).

Regarding claims 37-38, Hartle et al. does not explicitly disclose a washed zeolite, however, this does not form a patentable distinction from the zeolite described by the reference which comprises a zeolite into which pores of basic L-amino acid has been adsorbed. The claimed washed zeolite appears to be substantially identical to the zeolite described by the prior art. The structure implied by the claim limitation to a washed zeolite is a zeolite subjected to water washing which does not result in a structural difference when compared to Hartle’s zeolite which similarly comprises a basic L-amino acid component.  

Regarding claim 39, Hartle discloses a method of promoting the growth of at least one plant
(Hartle et al teaches an improved nutritive media for plant growth [0002]) 
which method comprises a) providing a growth medium comprising (i) peat, clay, sand and/or soil
(Hartle et al discloses providing sand (e.g. growth medium) [0074]); and 
 a fertilizer composition comprising at least one zeolite, into the pores of which at least one basic L-amino acid has been adsorbed
(Hartle et al discloses the improved nutritive media for plant growth (e.g. fertilizer composition) comprises amino acids that is incubated for a time period sufficient for the components of the media (i.e. amino acids) to adsorb to the adsorbent material [0026], wherein the adsorbent material is preferably selected from zeolites [0020], and the amino acid is selected from a group consisting of L-arginine-HCL [0034]) (e.g. basic L-amino acid)), 
wherein the zeolite(s) has a charge of at least 1% of nitrogen originating from said basic L-amino acid(s), calculated per total weight of charged zeolite
(Hartle et al discloses the adsorbent (e.g. zeolite [0020]) is incubated for a time period sufficient for the components of the media (i.e. amino acids) to adsorb to the adsorbent material [0026], thus the zeolite of Hartle is “charged” as defined by applicant (see Instant Disclosure disclosing the term charged means the amount [of L-amino acid] adsorbed in the pores of the zeolites by ion exchange and other optional binding mechanisms [lines 19-21];
	Hartle et al does not explicitly teach the percent of adsorbed nitrogen from the L-amino acid; however Hartle et al discloses the amount of the incubated adsorbent material (e.g. charged zeolite) is generally 1-100 g/L [0027] and the L-arginine-HCL (e.g. nitrogen containing L-amino acid) is 300-600 mg/L [0034], thus, there is about 1-30 wt% arginine relative to the weight of the nutrient-treated adsorbent (e.g. charged zeolite); further, based on the amount of nitrogen present in arginine (32% as shown below), 
                
                    M
                    o
                    l
                    a
                    r
                     
                    M
                    a
                    s
                    s
                     
                    A
                    r
                    g
                    i
                    n
                    i
                    n
                    e
                    =
                    174.2
                    
                        
                            g
                        
                        
                            m
                            o
                            l
                        
                    
                
            
                
                    M
                    o
                    l
                    a
                    r
                     
                    M
                    a
                    s
                    s
                     
                    N
                    i
                    t
                    r
                    o
                    g
                    e
                    n
                    =
                    14
                    
                        
                            g
                        
                        
                            m
                            o
                            l
                        
                    
                
            
wherein arginine (C6H14N4O2) comprises 4 Nitrogen atoms,
                
                    
                        
                            T
                            o
                            t
                            a
                            l
                             
                            M
                            o
                            l
                            a
                            r
                             
                            M
                            a
                            s
                            s
                             
                            N
                            i
                            t
                            r
                            o
                            g
                            e
                            n
                             
                            i
                            n
                             
                            A
                            r
                            g
                            i
                            n
                            i
                            n
                            e
                        
                        
                            T
                            o
                            t
                            a
                            l
                             
                            M
                            o
                            l
                            a
                            r
                             
                            M
                            a
                            s
                            s
                             
                            o
                            f
                             
                            A
                            r
                            g
                            i
                            n
                            i
                            n
                            e
                             
                        
                    
                    =
                    
                        
                            14
                            *
                            4
                            
                                
                                    g
                                
                                
                                    m
                                    o
                                    l
                                
                            
                        
                        
                            174.2
                            
                                
                                    g
                                
                                
                                    m
                                    o
                                    l
                                
                            
                        
                    
                    *
                    100
                    =
                    32
                    %
                     
                    N
                     
                    i
                    n
                     
                    A
                    r
                    g
                    i
                    n
                    i
                    n
                    e
                     
                
            
it would have been obvious to one of ordinary skill in the art to expect about 32% of the 1-30 wt% arginine results in about 0.3-9 wt% nitrogen adsorbed onto the adsorbent, thereby overlapping with the claimed range of at least 1%; a prima facie case of obviousness exists where the claimed ranges touch or overlap with the prior art (see MPEP 2144.05));
b) planting a seed or plant in the growth medium wherein nitrogen is released from the fertilizer composition during subsequent culture of the plant planted in the medium
(Hartle et al discloses placing the manufactured seed comprising fertilizer medium in to sand (e.g. growth medium) and allowed to germinate (e.g. in connection with plantation) [0074]); and Hartle et al discloses the nutritive medium comprises compounds involved in nitrogen metabolism [0035] which inherently involves the release of nitrogen (see Xu et al evidencing nitrogen metabolism involves nitrogen converted from amino acid that is assimilated into the plant cell [abstract, lines 1-7]; also see MPEP 2131.01(111)).

Regarding claim 40, Hartle discloses a method according to claim 39, wherein the basic L-amino acid is selected from the group consisting of L-arginine
(Hartle et al discloses the amino acid is selected from a group consisting of L-arginine-HCL [0034]).

Regarding claim 41, Hartle et al discloses a method according to claim 39, wherein the plant is a conifer tree.
(Hartle et al discloses the nutritive media and encapsulated manufactured seed is used in the germination (e.g. plant growth) of a conifer embryo [0007] and exemplifies pine [0012], wherein pine is of the genus Pinus which falls under the family Pinaceae as evidenced by NWE 
(see NWE evidencing the largest and most commercially used family of the conifer trees is the Pinaceae family, which includes pines and spruces, each respectively a genus of Pinus and Picea [pg.3, section “Conifer families”, lines 1-3])). 

Regarding claim 43, Hartle et al. does not explicitly disclose a washed zeolite, however, this does not form a patentable distinction from the zeolite described by the reference which comprises a zeolite into which pores of basic L-amino acid has been adsorbed. The claimed washed zeolite appears to be substantially identical to the zeolite described by the prior art. The structure implied by the claim limitation to a washed zeolite is a zeolite subjected to water washing which does not result in a structural difference when compared to Hartle’s zeolite which similarly comprises a basic L-amino acid component.  

Regarding claim 44, Hartle et al discloses a method according to claim 21, wherein the step of adding the fertilizer composition to a medium comprising peat, clay, sand or soil comprises mixing the fertilizer composition with the medium comprising peat, clay, sand or soil. 
(Hartle et al discloses placing the nutritive media (e.g. fertilizer composition) encapsulated within a manufactured seed which is sown (e.g. mixed/combined) into sand (e.g. medium for plant growth) [0074]).

Regarding claims 45-46, Hartle discloses a method of promoting the growth of at least one plant/seed/seedling
(Hartle et al teaches an improved nutritive media for plant growth [0002]) 
which method comprises a) providing a plant or seedling grown therein planted in a growth medium comprising peat, clay, sand, and/or soil 
(Hartle et al discloses placing (e.g. planting) the seed for germination (e.g. plant) into sand (e.g. growth medium)[0015] [0074], the seed material is germinated and grows into a seedling with roots [0012] [0014]);
b) applying a fertilizer composition to the growth medium in which the plant is planted, the fertilizer composition comprising at least one zeolite, into the pores of which at least one basic L-amino acid has been adsorbed
(Hartle et al discloses the improved nutritive media for plant growth (e.g. fertilizer composition) comprising the fill material (80) is applied (e.g. contacted with) the growth medium (e.g. sand) [0073], wherein the fertilizer composition comprises a fill material such as zeolite [0020, Fig. 1] )
wherein the zeolite(s) has a charge of at least 1% of nitrogen originating from said basic L-amino acid(s), calculated per total weight of charged zeolite
(Hartle et al discloses the adsorbent (e.g. zeolite [0020]) is incubated for a time period sufficient for the components of the media (i.e. amino acids) to adsorb to the adsorbent material [0026], thus the zeolite of Hartle is “charged” as defined by applicant (see Instant Disclosure disclosing the term charged means the amount [of L-amino acid] adsorbed in the pores of the zeolites by ion exchange and other optional binding mechanisms [lines 19-21];
	Hartle et al does not explicitly teach the percent of adsorbed nitrogen from the L-amino acid; however Hartle et al discloses the amount of the incubated adsorbent material (e.g. charged zeolite) is generally 1-100 g/L [0027] and the L-arginine-HCL (e.g. nitrogen containing L-amino acid) is 300-600 mg/L [0034], thus, there is about 1-30 wt% arginine relative to the weight of the nutrient-treated adsorbent (e.g. charged zeolite); further, based on the amount of nitrogen present in arginine (32% as shown below), 
                
                    M
                    o
                    l
                    a
                    r
                     
                    M
                    a
                    s
                    s
                     
                    A
                    r
                    g
                    i
                    n
                    i
                    n
                    e
                    =
                    174.2
                    
                        
                            g
                        
                        
                            m
                            o
                            l
                        
                    
                
            
                
                    M
                    o
                    l
                    a
                    r
                     
                    M
                    a
                    s
                    s
                     
                    N
                    i
                    t
                    r
                    o
                    g
                    e
                    n
                    =
                    14
                    
                        
                            g
                        
                        
                            m
                            o
                            l
                        
                    
                
            
wherein arginine (C6H14N4O2) comprises 4 Nitrogen atoms,
                
                    
                        
                            T
                            o
                            t
                            a
                            l
                             
                            M
                            o
                            l
                            a
                            r
                             
                            M
                            a
                            s
                            s
                             
                            N
                            i
                            t
                            r
                            o
                            g
                            e
                            n
                             
                            i
                            n
                             
                            A
                            r
                            g
                            i
                            n
                            i
                            n
                            e
                        
                        
                            T
                            o
                            t
                            a
                            l
                             
                            M
                            o
                            l
                            a
                            r
                             
                            M
                            a
                            s
                            s
                             
                            o
                            f
                             
                            A
                            r
                            g
                            i
                            n
                            i
                            n
                            e
                             
                        
                    
                    =
                    
                        
                            14
                            *
                            4
                            
                                
                                    g
                                
                                
                                    m
                                    o
                                    l
                                
                            
                        
                        
                            174.2
                            
                                
                                    g
                                
                                
                                    m
                                    o
                                    l
                                
                            
                        
                    
                    *
                    100
                    =
                    32
                    %
                     
                    N
                     
                    i
                    n
                     
                    A
                    r
                    g
                    i
                    n
                    i
                    n
                    e
                     
                
            
it would have been obvious to one of ordinary skill in the art to expect about 32% of the 1-30 wt% arginine results in about 0.3-9 wt% nitrogen adsorbed onto the adsorbent, thereby overlapping with the claimed range of at least 1%; a prima facie case of obviousness exists where the claimed ranges touch or overlap with the prior art (see MPEP 2144.05));
wherein nitrogen is released from the fertilizer composition during subsequent culture of the plant planted in the medium
(Hartle et al discloses the nutritive medium comprises compounds involved in nitrogen metabolism [0035] which inherently involves the release of nitrogen (see Xu et al evidencing nitrogen metabolism involves nitrogen converted from amino acid that is assimilated into the plant cell [abstract, lines 1-7]; also see MPEP 2131.01(111)).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hartle et al (US 2011/0072872 A1) as evidenced by Xu et al (“Research advance in nitrogen metabolism of plant and its environmental regulation”. Ying Yong Sheng Tai Xue BaO. 2004 Mar;15(3):511-6. Chinese. PMID: 15228008) as applied to claim 21 above, and further in view of Hale (US 2008/0044548 A1).

Regarding claim 24, Hartle et al discloses a method according to claim 21, wherein the composition comprises zeolite [0020]. Hartle et al does not explicitly disclose wherein the zeolite is a natural zeolite. 
However, Hale discloses a similar fertilizer comprising zeolite and amino acid (abstract, lines 15-16, [0010] [0015] and claims 3 and 29-30) wherein the zeolite is a naturally occurring clinoptilolite [0095], due to high level of ion exchange capability which allows for effective delivery of adsorbed ions [0103].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a naturally occurring zeolite like that described in Hale in the composition of Hartle et al. One of ordinary skill in the art would have been motivated to do so because naturally occurring zeolite like clinoptilolite has a high ion exchange capability for delivering desired ions (Hale [0103]).

Claims 32-33 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Hartle et al (US 2011/0072872 A1) as evidenced by Xu et al (“Research advance in nitrogen metabolism of plant and its environmental regulation”. Ying Yong Sheng Tai Xue BaO. 2004 Mar;15(3):511-6. Chinese. PMID: 15228008) as applied to claim 21 above, and further in view of Britannica, The Editors of Encyclopedia ("Monocotyledon", Encyclopedia Britannica, 2017, accessed from www.britannica.com, referenced hereinafter as “Britannica”). 

Regarding claims 32-33 and 42, Hartle et al discloses a method according to claims 21 and 39, wherein the plant is a grass (claim 32, 42), specifically a member of the family Poaceae (claim 33)
(Hartle et al discloses the methods of the invention may be embryos from any plant species such as monocotyledonous [0012]. Hartle et al does not explicitly disclose grass of the Poaceae family. However, Britannica et al discloses Poaceae (true grasses) are the most economically important of all plant families with the monocotyledon plants [lines 1-3]. Britannica and Hartle et al are analogous inventions in the field of monocotyledon plants; 
therefore, it would have it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include grasses of the family Poaceae like that described in Britannica as one of the monocotyledonous plants as taught by Hartle et al; one of ordinary skill in the art would have been motivated to do so because the Poaceae grass family are most economical and thus would benefit from a fertilizing composition (Britannica  [lines 1-3])). 

Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive.

Applicant's remarks (Pgs. 9-12) amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

	Applicant argues (Pg. 12) Hartle et al does not teach a nutrient-treated zeolite because there is only a single mention of zeolite by Hartle  and the fill material is instead exemplified as charcoal, the examiner notes disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123). Although Hartle et al only exemplifies charcoal as the adsorbent, the reference also clearly discloses zeolite as a preferred alternative [0020] for incubation with amino acids. Further, obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. Thus, it is within the scope of the reference to also combine zeolite and amino acids. 
Applicant argues (Pg. 13) there is no mention of zeolite as a nutritive material to adsorb amino acids. This argument is not persuasive. Paragraph [0022] describes the fill material as nutrient-treated adsorbent (e.g. charcoal, in this case) that has been in contact with a media that contains a varies of nutrients such as […] amino acids [0022].

Applicant argues (Pgs. 13-14) Hartle does not recite a mixture of a medium comprising peat, clay, sand and/or soil. This argument is not persuasive. Hartle discloses a medium comprising for example, sterile sand, prepared from 2 liters of sand, wherein the seeds (e.g. plant material) are sown in the sand and allowed to germinate [0074]. In this case sand is considered the planting medium. When a quantity of sand is the medium, sand comprises a heterogenous mixture made up of particles of silicon dioxide.

Applicant argues (Pgs. 14-15) Hartle does not disclose application of a fertilizer composition to roots of a seedling. This argument is not persuasive. Hartle et al discloses placing (e.g. planting) the seed for germination (e.g. plant) into sand (e.g. growth medium)[0015] [0074], the seed material is germinated and grows into a seedling with roots [0012] [0014]). Therefore, the composition (e.g. fertilizer) described by Hartle is contacted with the roots of a seedling via growth of the plant from seed.

Applicant argues (Pg. 15) that Hartle et al. disclose a low amount of L-arginine HCl that would not result in 1% of nitrogen adsorbed by zeolite. This argument is not persuasive. Hartle et al. discloses the adsorbent is incubated for a time period sufficient for the components of the media (i.e. amino acids) to adsorb to the adsorbent material [0026]). Therefore, the amount of amino acid used via L-arginine-HCl would be sufficient to be adsorbed by the adsorbent, whether the adsorbent is charcoal as exemplified or zeolite as generally disclosed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Koelling, M. R., and Randall B. Heiligmann. "Recommended species for Christmas tree plantings in the North Central United States." North Central regional extension publication (USA) (1993).
See site aspects and soil type for planting pine trees [Page 14]
Stahnke, G. K., et al. "Home lawns,(revised) Washington State University Extension Bulletin 0482." (2000).
See idea soil textures and type for lawn grass [Page 3, Column 2]

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        May 10, 2022